On March 4, 2010, this court found Deborah A. Parker to be a vexatious litigator under S.Ct.Prac.R. 14.5(B). This court further ordered that Parker was prohibited from filing an affidavit of disqualification without first seeking leave. On March 22, 2010, Parker submitted a motion for leave to file an affidavit of disqualification. Upon review of the proffered documents the court finds them without merit. Accordingly,
It is ordered by the court that Deborah A. Parker’s motion for leave is denied.